      Case 1:18-cv-08048-MKV-DCF Document 230 Filed 08/10/21 Page 1 of 5




                                                      August 10, 2021
By ECF
The Hon. Mary Kay Vyskocil
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
       Re: Iacovacci v. Brevet Holdings, LLC, et al., 18 Civ. 8048
Dear Judge Vyskocil:
       The parties respectfully submit this joint status letter pursuant to the Court’s Scheduling
Order dated August 3, 2021 (Dkt. 229).
Defendants’ Counsel’s Attorney-Client Relationship with Dominican College
        As an initial matter, we note that counsel for Defendants, Philip Semprevivo, has called
to the parties’ and the Court’s attention his longstanding attorney-client relationship with
Dominican College, for which institution Your Honor serves on its Board of Directors, and that
Mr. Semprevivo has, on occasion, personally communicated with the Board and its members,
including Your Honor, in relation to legal matters. Mr. Semprevivo raised this issue in a letter to
the Court dated July 30, 2021. Dkt. 228. The parties recognize that this is a fact the Court may
wish to address. Cf. 28 U.S.C. § 455(a). Plaintiff respectfully reserves the right to request further
information regarding the circumstances of Mr. Semprevivo’s representation as appropriate.
Nature of the Case
        Plaintiff Paul Iacovacci was a co-founder of a hedge fund called Brevet. He initiated this
action against the Defendant Brevet entities, his fellow co-founders, and Brevet’s head of
technology, for allegedly hacking into his computer, email accounts, and external hard drives.
Specifically, Plaintiff alleges that after he announced his intent to retire from Brevet in January
2016, Defendants engaged in a scheme to string Iacovacci along and hacked into his computer in
an attempt to find some ground for terminating his employment “for cause” and avoid paying
Iacovacci the contractually guaranteed payments to which he was entitled upon his retirement.
Plaintiff alleges that as part of that scheme, Defendants improperly obtained remote access to his
home computer, accounts, and external hard drives without Iacovacci’s consent, to obtain
unlawful access to his data and information, including his privileged communications with his
attorneys and drafts of his pleadings in a related case that Iacovacci was initiating (described
further below). Iacovacci alleges that Brevet had purchased the computer for Iacovacci’s home
use, that Iacovacci used the computer for both business and personal purposes, and that his wife
and children regularly used and accessed the computer. Iacovacci and his family used several
external hard drives that Iacovacci had purchased himself and that he and his family attached to
his computer. Iacovacci asserts claims for violation of the Computer Fraud and Abuse Act, 18
U.S.C. § 1030(a)(2)(C), with respect to the computer (Count I), external hard drives (Count II),
and his personal Yahoo! e-mail account (Count III); violation of the Federal Wiretap Act, 18
U.S.C. § 2511(1)(a) (Count IV); violation of the Stored Communications Act, 18 U.S.C. § 2701


                                                 1
     Case 1:18-cv-08048-MKV-DCF Document 230 Filed 08/10/21 Page 2 of 5




(Count V); and New York State common law claims of conversion (Count VI) and trespass to
chattels (Count VII). The Complaint is attached hereto as Exhibit A.
       Defendants deny Plaintiff’s allegations with respect to both his intent to retire and his
hacking allegations. Defendants allege that Plaintiff was terminated for cause on October 14,
2016 after Brevet discovered that Plaintiff had stolen potentially hundreds, if not more, of
confidential, proprietary and trade secret documents and information between at least 2015 and
2016 in an attempt to misappropriate the information for himself. Brevet contends that it
purchased the computer for Iacovacci for Brevet-related business that Iacovacci might conduct at
his home as Brevet had done for other Brevet employees. Defendants further allege that, when
Brevet demanded that Plaintiff return the computer Brevet contends it owns upon his
termination, Plaintiff refused. Defendants claim that they are obligated as an SEC-regulated
financial institution to monitor certain communications and correspondence that occurred over
Brevet’s computer systems and servers. Brevet alleges that the computer at issue is Brevet’s
property and that Plaintiff obtained and stole confidential and proprietary information through
his unauthorized and illegal access of Brevet’s computer systems, servers, and the use of the
Brevet computer. Defendants further allege that their access to the computer was fully authorized
and deny any allegation of improper or unauthorized access to the computer. Defendants
contend that Plaintiff’s claims are barred in part, or in whole, by the doctrine of unclean hands,
by prior compromise and settlement, failure to mitigate damages, breach of Plaintiff’s
contractual and fiduciary obligations to Brevet, breach of the duty of good faith and fair dealing,
and because the allegations arise out of Brevet’s claimed SEC regulatory compliance obligations
to monitor certain communications and correspondence.
        Defendants-Counterclaim Plaintiffs asserted several counterclaims in this action relating
to Plaintiff’s alleged theft and misuse of Defendants’ confidential, proprietary and trade secret
documents and information. Defendants assert that as an employee and Managing Director of
Brevet, Plaintiff agreed by way of various LLC agreements and Brevet’s Employment Handbook
that he would not compete with Brevet, usurp corporate opportunities, or otherwise interfere with
Brevet’s business, and further that he would preserve the confidentiality of Brevet’s confidential
information and trade secrets. Defendants assert that many of those obligations continued
beyond any employment. Defendants allege that while Plaintiff was employed by Brevet, he
created a scheme to compete directly with Defendants by inappropriately accessing,
downloading, using and sending Brevet’s confidential materials to his personal email account(s),
all of which Defendants claim resulted in his termination for cause. Defendant-Counterclaim
Plaintiff Brevet Capital Management asserts the following counterclaims against Plaintiff in this
action based on this alleged conduct: breach of contract (Count I), breach of the covenant not to
compete (Count II), breach of the covenant of confidentiality (Count III), unfair competition
(Count VI), tortious interference with business relations (Count VII), tortious interference with
prospective business relations (Count VIII), and misappropriation of trade secrets (Count IX).
Defendants-Counterclaim Plaintiffs Brevet Capital Management, Monticciolo, and Callahan
further assert claims for the breach of fiduciary duty (Count IV) and the breach of the duty of
loyalty (Count V). Defendants-Counterclaim Plaintiffs Brevet Holdings, LLC, Brevet Capital
Management, Brevet Short Duration Partners, LLC and Brevet Short Duration Holdings, LLC
assert the violation of the Defend Trade Secrets Act, 18 U.S.C. § 1836 (Count XII). Defendants
voluntarily dismissed without prejudice their claims based on the Computer Fraud and Abuse
Act (Count X) and the Stored Communications Act (Count XI). See Dkt. 119, at 4, n. 1.


                                                2
      Case 1:18-cv-08048-MKV-DCF Document 230 Filed 08/10/21 Page 3 of 5




        Plaintiff asserts that Iacovacci did not usurp any corporate opportunities or misuse any of
Brevet’s confidential information. Plaintiff asserts multiple affirmative defenses to Defendants’
counterclaims, including that Defendants cannot seek enforcement of their agreements because
Defendants materially breached those agreements by engaging in bad-faith retirement
negotiations and wrongfully terminating Plaintiff. Plaintiff also contends that any purported
trade secrets were known by Brevet employees, others involved in Brevet’s business, and others
outside Brevet.
        The major issues for resolution will include: (1) whether Defendants’ remote access of
the computer was unauthorized; (2) whether Defendants accessed Plaintiff’s accounts and
external hard drives without Plaintiff’s consent; (3) whether Defendants have any viable defense
to any remote access; (4) whether Plaintiff took and misused Brevet’s confidential, proprietary
and trade secret documents and information for his own benefit; and (5) and whether Plaintiff
has any viable defenses to any such conduct.
         There are two pending related litigations. In 2016, before this suit was filed, Iacovacci
initiated an action in New York State court, alleging that Brevet wrongfully purported to
terminate his employment for cause after Iacovacci had announced his retirement, in an attempt
to avoid paying Iacovacci the contractually guaranteed payments to which he was entitled upon
his retirement. In that action, Plaintiff is seeking declaratory relief and damages related to profits
he alleges Brevet has wrongfully refused to pay him. Iacovacci v. Brevet Holdings, LLC, No.
158735/2016 (Sup. Ct. N.Y. Cty.). Brevet denies Plaintiff’s allegations in that action and has
asserted counterclaims there that overlap and mirror its counterclaims in this action, including
alleged breach of non-compete, non-solicitation, and confidentiality obligations, breach of
fiduciary duty, unfair competition, tortious interference, misappropriation of trade secrets,
conversion, trespass to chattels, and unjust enrichment. Discovery in that case is ongoing, with
the note of issue currently due on October 7, 2021.
       In 2020, Brevet initiated a separate action against Plaintiff Iacovacci and his newly
formed business, Enascor, LLC, alleging unfair competition, misappropriation, unjust
enrichment, and breach of contract. Brevet Holdings, LLC. v. Enascor, LLC, 21-cv-01540
(S.D.N.Y.). That action is currently pending before this Court and a separate status letter has
been submitted by the parties to the Court in connection with that action.
Subject Matter Jurisdiction and Venue
        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because this
action arises under the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 et seq., the Federal
Wiretap Act, 18 U.S.C. § 2510 et seq., and the Stored Communications Act, 18 U.S.C. § 2701 et
seq. The Court has supplemental jurisdiction over the state law claims and counterclaims
pursuant to 28 U.S.C. § 1367. Venue is proper in the Southern District of New York pursuant to
28 U.S.C. § 1391(b) because the acts complained of occurred in this District.
Motions
       In November 2018, Defendants moved to dismiss all of Plaintiff’s claims. See Dkts. 34
(Brevet, Callahan, and Monticciolo’s motion to dismiss), 37 (Lan’s motion to dismiss). The
Court denied those motions, as well as Defendants’ subsequent motion for reconsideration. See



                                                  3
     Case 1:18-cv-08048-MKV-DCF Document 230 Filed 08/10/21 Page 4 of 5




Dkts. 49, 67. All Defendants except Johnny Lan submitted counterclaims with their Answer. See
Dkt. 79 (Amended Answer). Plaintiff moved to dismiss those counterclaims, and the Court
denied that motion. See Dkt. 131.
       In October 2020, Defendants moved to quash the third-party subpoenas served on
Michael Szymanski, see Dkt. 168, and David Cibrian, Dkt. 171. The Court granted the motion
for Szymanski but denied the motion for Cibrian, permitting a three-hour deposition of Mr.
Cibrian in this action. See Dkt. 187. Defendants further moved to quash a subpoena served on
BDO USA LLP, Dkt. 190, which was ultimately denied as moot. Dkt. 198.
       The parties have been negotiating a remote deposition protocol, which they expect to
submit to the Court for endorsement.
Discovery
       The parties have completed substantial document production and intend to begin
depositions in the coming weeks. As noted below, the parties have agreed to coordinate the
deposition schedule with the New York state action and sought an extension of the discovery
schedule in this case on June 28, 2021, to coordinate with the state court case. Dkt. 225. Expert
discovery will follow.
Procedural Posture
        All motions to dismiss have been denied and the parties are engaged in fact discovery.
The parties have a pending request for extension of the case schedule, which was submitted on
June 28, 2021. Dkt. 225. The proposed scheduling order is attached hereto as Exhibit B, and the
scheduling order the parties had jointly requested to extend is attached hereto as Exhibit C. As
set out above, the parties’ claims and defenses are related to the New York State action Iacovacci
v. Brevet Holdings, LLC, No. 158735/2016 (Sup. Ct. N.Y. Cty.). For efficiency and in the spirit
of cooperation, the parties have agreed to coordinate depositions across both cases, with the goal
that deponents need not be deposed separately for each case. The parties’ proposed scheduling
order would set completion of fact discovery for October 7, 2021; completion of expert
discovery for December 3, 2021, and final-pre-trial conference for January 24, 2022. Although
the parties have been discussing deposition dates for several months, delays in the state-court
case and ongoing document discovery may lead the parties to seek a further extension of these
deadlines.
Status of Settlement Discussions
        The parties are not in agreement as to the status of settlement discussions in connection
with this action. Plaintiff believes that a settlement conference could be constructive.
Defendants disagree.




                                                 4
     Case 1:18-cv-08048-MKV-DCF Document 230 Filed 08/10/21 Page 5 of 5




Respectfully submitted,


/s/ Jason Cyrulnik                 /s/ Louis Solomon
Jason Cyrulnik                     Louis Solomon
Cyrulnik Fattaruso LLP             Reed Smith LLP
55 Broadway, 3rd Floor             599 Lexington Avenue
New York, New York 10006           New York, New York 10022
(646) 844-2466                     (212) 549-0418
jcyrulnik@cf-llp.com               lsolomon@reedsmith.com




                                     5
